Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 17 is objected to because of the following informalities:  in the last line – of the – should be inserted before “first”.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarado 10355414.
	Regarding claim 1, Alvarado (front page and Figure 1) discloses a connector, comprising: a connector body 12 having a mating interface configured to engage a complementary mating connector during a mating operation; a first indicator feature 24,26 carried by the connector body, the first indicator feature having a first partial visual identifier (windows) disposed thereon; and a second indicator feature carried by the connector body having a second partial visual identifier 30,32 disposed thereon, wherein the first and second indicator features are movable relative to each other between a separated position (pre-staged position in Abstract) and a joined (full-staged position in Abstract) position, characterized in that the first and second indicator features form a complete visual identifier only when in the joined position, wherein the first and second indicator features are in the separated position when the connector body is not fully mated to the mating connector, and wherein the first and second indicator features are in the joined position or movable to the joined position when the connector body is fully mated to the mating connector.
Regarding claims 2 and 11, Alvarado discloses the complete visual identifier is machine-readable only when the first and second indicator features are in the joined position.  Note that “machine-readable” is very broadly recited and thus Alvarado is deemed to disclose the positively recited structure. 
Regarding claim 4, Alvarado discloses a wall of the connector body 12 defines the first indicator feature, the first partial visual identifier 24,26 is disposed on an outer surface of the wall, the second indicator feature being a connector position assurance (CPA) device 16 on which the second partial visual identifier 30,32 is disposed that is coupled to and movable relative to the wall of the connector body, the CPA device movable to place the first and second indicator features in the joined position.
Regarding claims 5 and 10, Alvarado discloses the wall of the connector body 12 that defines the first indicator feature 24,26 is proximate to the mating interface, the CPA device 16 being configured to engage the mating connector and to be moved by the mating connector in a joining direction relative to the wall of the connector body as the connector body is being mated to the mating connector such that the CPA device movable to place the first (24,26) and second (30,32) indicator features in the joined position when the connector body is fully mated to the mating connector.
Regarding claims 6 and 13, Alvarado (Figure 1) discloses the CPA device 16 is held in a track between two rails on the wall of the connector body, the CPA device including a deflectable latch extending from a first end of the CPA device, the deflectable latch engaging at least one of the rails to restrict movement of the CPA device in to the joined position when the connector body is not fully mated to the mating connector, the deflectable latch configured to be deflected by at least one corresponding lug of the mating connector as the connector body is being mated to the mating connector to allow the CPA device to be moved relative to the rails to the joined position.  Note that the lug is not positively recited and thus Alvarado is deemed to disclose the positively recited structure.
Regarding claims 7 and 14, Alvarado (Figure 1) discloses the CPA device 16 and the connector body 12 include features configured to inhibit movement of the CPA device relative to the connector body when the first (24,26) and second (30,32) indicator features are in the joined position.
Regarding claims 8 and 15, Alvarado (Figure 1) discloses locking features on the CPA device 16 are in an interference fit with the connector body when the first and second indicator features are in the joined position.
Regarding claims 9 and 16, Alvarado (Figure 1) discloses the CPA device 16 defines compression ribs configured to inhibit lateral and longitudinal movement of the CPA device relative to the connector body when the first and second indicator features are in the joined position.
Claims 17-20 are allowed.
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the complete visual identifier being a barcode; nor verifying the electrical connection through the connector body based on a machine-reading of the first and second partial indicator features; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2832